The decisive issue in the cause presented is whether the revocation clause contained in the second will, which was nonoperative in all respects as a testamentary disposition of property, served to revoke a prior approved will under which restricted property was devised to one Phillips.
A quarter of a century ago, this court held, in Chesnut v. Capey, 45 Okla. 754, 146 P. 589, as applied to a full-blood Indian's will of the same tribe (Choctaw) "That the will executed August 16, 1913 (The second will unapproved as required by act of Congress) was void, and that the revocatory clause therein of no effect to revoke said will of June 5, 1908, for failure to comply with said act of Congress as amended. * * *"
That rule should govern now. There has been no departure from this rule by this court since its announcement, and there is no departure now in the majority opinion, but simply a failure to follow it. It is true the majority overrule Chesnut v. Capey "* * * insofar as Chesnut v. Capey, supra, conflicts with Armstrong v. Letty, supra, in holding that compliance with the act of Congress, supra, is a part of execution and attestation to determine admissibility to probate. * * *"
This court might well lay out of consideration the whole question of admissibility to probate despite that such an order establishes factum of the will. Courtney v. Daniel,124 Okla. 46, 253 P. 990; Armstrong v. Letty, 85 Okla. 205, 209 P. 168. This court might well consider that such an Indian's will could be valid under state law and inoperative as to restricted property if unapproved, provided there exists property upon which a devise or bequest can operate. Blundell v. Wallace,267 U.S. 373, 69 L.Ed. 664. But herein, as recited in paragraph 3 of the syllabus, majority opinion, "the second will failed in all of its dispositive provisions." It devised nothing, it was a nullity, failing wholly to make any testamentary disposition. It was not a will.
Section 1556, O. S. 1931, stripped to the point, provides:
"* * * No written will * * * can be revoked * * * otherwise than: * * * by a written will or other writing of the testator, declaring such revocation * * * and executed with the same formalities, with which a will should be executed by such testator. * * *"
There is no "other writing" of testator involved in this case, and "the revoking with which a will should be executed by clause of a will is part of the will and is to be treated as such, and not as a separate instrument revoking." Re Thompson's Estate (Cal.) 198 P. 795. So the issue is narrowed to the query whether a nullity in the form of a will which fails in all of its dispositive provisions can serve to revoke a former will. Logic and well-considered authorities hold negatively in accord with the rule of property extant in this state for a quarter of a century.
The statement of logic is based upon the proposition of testator's intention. It is this: He made a valid approved will, subsequently he made an ineffective effort toward a different testamentary disposition of restricted property, and coupled with it a conditional revocatory clause evidencing an intention not to die intestate. He wrote, "I * * * desire to make disposition of my property * * * and * * * make the following * * * my last will * * * hereby revoking * * * all other wills. * * *" Can it be said that had the testator known that his last effort at testamentary disposition was in vain he desired the laws of succession to govern in lieu of his prior effective exercise of his testamentary right? *Page 642 
The statute and rule of law so long governing in this jurisdiction forbid interposition of the will of a majority of the Justices, under authority applicable only where some of the dispositive provisions of a second will fail. This is shown by the cited case of Moore v. Rowlett, and authority. L. R. A. 1916C, 101:
"Except in case of the failure of the entire dispositive portion of a will, it seems reasonably clear that the later will should operate as a revocation."
The exception is herein applicable. The rule of "dependent relative revocation," under which the majority require affirmative evidence, is wrongly applied. The doctrine reduced simply means that "The revocation is dependent upon the assumption that another * * * will has been made." In re Thompson, 114 Me. 338, L. R. A. 1918A, 911, 96 A. 238.
Now, had testator written words in the ineffective will to say "Whether this last will fails in whole or in part I desire to revoke my first will" his intention would be plain, but, in writing as he did, no human agency, from the record presented, can know whether if testator's last expressed testamentary desire had been known to him to be unavailing he would have canceled his former testamentary act and deed. Whereas "revocation of a will consists of two things, intention and action to revoke, neither can be inferred." Throckmorton v. Holt, 180 U.S. 552, 21 Sup. Ct. 474, 45 L.Ed. 663. On the one hand, animus revocandi is insufficient without an act of cancellation, and such an act of cancellation is unavailing without intention. Cutler v. Cutler, 130 N.C. 1, 40 S.E. 689, 57 L. R. A. 209, 89 Am. St. Rep. 854. Herein intention to revoke is assumed by the majority, but not established by the record. Therefore, having performed the prior act, the first will is preserved until it is overcome, canceled, or revoked in manner prescribed by law, and the burden is not upon proponents of the first and valid will as by the majority placed, but upon those who would destroy its effect.